Title: To Thomas Jefferson from John Bondfield, 12 October 1787
From: Bondfield, John
To: Jefferson, Thomas


Bordeaux, 12 Oct. 1787. Finds the return made by the farmers-general, enclosed in TJ’s letter of 5 Oct., accurate; the register of the farmers does not indicate the nationality of the ships in which tobacco was imported so he cannot ascertain how much came in French or American ships, only that “the whole has been brought from America”; the “Tare is taken net the Hogsheds being stript as prescribed by the regulations”; will send, “in a post or two,” a general return of all tobacco imported from 1 Jan. 1786 to 24 Sep. 1787; 18,062 hhds. have been received under Morris’ contract, 6,279 hhds. on private account; four or five ships have arrived since 24 Sep. which will add about 2,000 hhds. Has seen a proclamation in one of the English papers “that all British seamen in foreign Service taken by the Algerines and Turks shall not be redeem’d. This can only alude to American Ships… a counter proclamation on the part of America might prevent American seamen entering into the British service.” In the event of a war more British will “serve in the American Navigation” and, based on the  experience of the last war, “there will be a most extraordinary mellange” in every prison in France.
